Citation Nr: 1454596	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  11-31 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for sleep problems.

2.  Entitlement to service connection for sleep problems, including on a secondary basis.

3.  Entitlement to service connection for ulcerative colitis, including on a secondary basis.

4.  Entitlement to an increased rating for a service-connected low back disability, currently evaluated as 20 percent disabling.

5.  Entitlement to an increased rating for service-connected right patellofemoral pain syndrome, currently evaluated as 10 percent disabling. 

6.  Entitlement to an increased rating for service-connected left patellofemoral pain syndrome, currently evaluated as 10 percent disabling. 
REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from April 1991 to July 1994.

This case comes to the Board of Veterans' Appeals (Board) partly on appeal from a September 2010 decision by the RO in Nashville, Tennessee that denied entitlement to increases in a 20 percent rating for service-connected mechanical low back pain with T-12 fracture, a 10 percent rating for right patellofemoral pain syndrome, and a 10 percent rating for left patellofemoral pain syndrome.

This case also comes to the Board on appeal from a July 2011 rating decision that denied entitlement to service connection for ulcerative colitis and sleep problems (also claimed as sleep problem due to lower back pain, stress of losing job and family).

A personal hearing was held in May 2014 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

Additional evidence was received from the Veteran in May, June and July 2014.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, has been raised by the record in a May 2014 letter by the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a sleep disorder, and to increased ratings for a low back disability and right and left patellofemoral pain syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for sleep problems in an August 1994 rating decision and properly notified the Veteran, who did not perfect an appeal of that decision. 

2.  Some of the additional evidence received since that August 1994 rating decision is not cumulative or redundant of evidence already of record and considered in that decision, and raises a reasonable possibility of substantiating the claim for service connection for sleep problems.

3.  The evidence is at least in relative equipoise that the current ulcerative colitis is attributable to the Veteran's military service.




CONCLUSION OF LAW

1.  The August 1994 rating decision that denied entitlement to service connection for sleep problems is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2014). 

2.  New and material evidence having been received, the claim for service connection for sleep problems is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  Resolving all reasonable doubt in his favor, the Veteran's current ulcerative colitis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist the claimant in substantiating these claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

The RO provided the appellant pre-adjudication notice as to the claims by letters dated in May 2010 and January 2011.  In view of the Board's favorable decision with regard to the Veteran's application to reopen a claim for service connection for sleep problems, and his claim for service connection for ulcerative colitis, discussion of the duties to notify and assist the Veteran is unnecessary because the sleep claim is being reopened, and the ulcerative colitis claim is being granted.  

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. The Board finds that this was done at the May 2014 Board hearing.  Moreover, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate the appeal.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing. 

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

New and Material Evidence 

In the July 2011 rating decision, the RO found that new and material evidence had been received to reopen the previously denied claim for service connection for sleep problems.  Regardless of how the RO ruled on this question, the Board must determine whether there is new and material evidence to reopen this claim, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).  But see Duran v. Brown, 7 Vet. App. 216 (1994) (indicating that Justus does not require the VA Secretary to consider the patently incredible to be credible).

The Veteran submitted his original claim for service connection for sleep problems  in July 1994.  He contended that this condition was incurred in service.

The RO denied entitlement to service connection for sleep problems in an August 1994 rating decision, finding that there was no evidence of a current disability of sleep problems.  The RO properly notified the Veteran of this denial.  A notice of disagreement was received from him in November 1994, and a statement of the case was issued in July 1995.  A timely substantive appeal was not received from him,  and no new and material evidence was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156 (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the August 1994 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2014). 

The Veteran filed the instant claim for service connection for sleep problems in December 2010, now contending that his sleep problems were either incurred in service or are due to low back pain and the stress of losing his job and family.  One of the Veteran's service-connected disabilities is a low back disability.

The evidence of record at the time of the prior final August 1994 rating decision included his service treatment records and lay statements.  Additional evidence received since the final August 1994 rating decision includes the Veteran's new statements to the effect that his sleep problems are secondary to a service-connected low back disability.  Additional evidence of record submitted since the prior final decision also includes private medical records, VA examination reports, VA treatment records, and lay statements from the Veteran.

The Board finds that some of the evidence received since the August 1994 rating decision is new and material.  Specifically, the claims file now contains medical evidence of a current sleep disorder.  See February 2012 VA pulmonary/sleep study clinic note.  When considered with the evidence of record, this evidence is new and material and raises a reasonable possibility of substantiating the claim.  Thus, the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2011) (holding that the phrase "raises a reasonable possibility of substantiating the claim" in applicable regulation as "enabling rather than precluding reopening").

Since the claim has been reopened, service connection for sleep problems will be reviewed based on all the evidence of record.  Manio, supra.

Service Connection 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Ulcerative Colitis

The medical evidence of record shows that since 1998, the Veteran has been treated for ulcerative colitis, of varying levels of severity.  Consequently, the determinative issue is whether or not the current ulcerative colitis is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

Throughout this appeal, the Veteran has consistently asserted that his current gastrointestinal symptoms have existed since service, but were not correctly diagnosed until after service.

Service treatment records reflect that he was treated for gastrointestinal complaints, including diarrhea, on several occasions in service, and given varying diagnoses.  In September 1991, he was diagnosed with an upper respiratory infection.  In August 1992, he was diagnosed with viral gastroenteritis.  In October 1993, he was diagnosed with viral syndrome.  In June 1994 he was diagnosed with gastroenteritis.  On medical board examination in April 1994, a gastrointestinal disorder was not diagnosed.  Service treatment records are negative for a diagnosis of ulcerative colitis.

Post-service medical records are negative for a diagnosis of ulcerative colitis until 1998.  A private medical record from Dr. L. dated in April 1998 reflects that the Veteran had been referred for a several-month history of mucus and blood from the rectum.  He denied a history of diarrhea, constipation, abdominal pain, melena, nausea, vomiting, fever, chills, recent traveling, or history of prior inflammatory bowel disease.  Dr. L. diagnosed ulcerative colitis in May 1998.  Subsequent medical records reflect ongoing treatment for this condition.

Evidence weighing against the claim includes the following:  service treatment records are negative for treatment or diagnosis of ulcerative colitis, this condition was not diagnosed on separation medical examination in April 1994, and the Veteran did not complain of these symptoms upon discharge or for years later.  Moreover, ulcerative colitis is not a listed chronic condition under 38 C.F.R. § 3.309(a), which would be subject to establishing chronicity by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  See Walker, supra.

Evidence weighing in favor of the claim includes service treatment records which reflect treatment for gastrointestinal complaints in service, and the Veteran's lay statements regarding continuity of gastrointestinal symptoms.

On VA examination in June 2011, the examiner reviewed the Veteran's claims file and performed a physical examination.  The Veteran reported that during service, he had diarrhea and cramps, and always thought that this was related to some Chinese food he ate, or a stomach flu.  The examiner noted that service treatment records showed that he was seen for stomach complaints in service.  The examiner diagnosed ulcerative colitis, which the examiner noted was first diagnosed in 1998, and that the Veteran had three self-limited episodes which were thought to be related to acute gastroenteritis/stomach flu in service.  The examiner observed that the Veteran reported that these symptoms were similar to when he had flare-ups of ulcerative colitis.  The examiner stated, "It is certainly possible that these were early manifestations of a disease which was clinically diagnosed in 1998, but it is also certainly possible that these were self-limited episodes of acute gastroenteritis.  It is difficult for this examiner to determine one way or the other, without resorting to mere speculation."

Considering this equivocal medical nexus opinion, service treatment records reflecting treatment for gastrointestinal symptoms, lay statements by the Veteran to the effect that he had gastrointestinal symptoms during service and since then, and the current diagnosis of ulcerative colitis, the Board finds that the medical and lay evidence concerning the determinative issue of whether the Veteran's ulcerative colitis is related to his military service is at least in relative equipoise, i.e., about evenly balanced for and against his claim.  Consequently, resolving all reasonable doubt in his favor concerning the origin of his ulcerative colitis, the Board finds that service connection is warranted for this disease.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology; this need only be an as likely as not proposition, which in this instance it is.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

ORDER

New and material evidence has been received, and the petition to reopen the claim for service connection for sleep problems is reopened.

Service connection for ulcerative colitis is granted, subject to the regulations governing monetary benefits.




REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims for increased ratings for the service-connected low back disability and right and left knee disabilities (characterized as patellofemoral pain syndrome), and his claim for service connection for a sleep disorder (claimed as sleep problems).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

The Veteran contends that his service-connected back and bilateral knee disabilities are more disabling than currently evaluated.  His most recent VA compensation examination of these disabilities was in July 2010, more than four years ago.

This case must be remanded for a VA examination to determine the current level of severity of the service-connected back and bilateral knee disabilities.  38 U.S.C.A. § 5103A; 38 C.F.R. § 4.2; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

On VA examination in July 2010, the examiner diagnosed lumbar spine degenerative disc disease.  VA and private medical records dated after the July 2010 VA examination reflect that the Veteran has been diagnosed with lumbar spondylosis and sacroiliitis.  Since the July 2010 VA compensation examiner did not clarify whether the degenerative disc disease of the lumbar spine is associated with, part and parcel of, or caused or aggravated by the service-connected mechanical low back pain with T-12 fracture, the Board is requesting medical comment on this important issue.

With regard to the claim for service connection for a sleep disorder, the Board notes that during service in September 1992, the Veteran was seen for psychological evaluation after he complained of sleeping problems.  It was noted that the mental health clinic had referred him for medication to reduce anxiety and promote sleep.  The Veteran reported elevated anxiety.  After an examination, the examiner diagnosed anxiety with depression secondary to life stressors.  The Veteran complained of frequent trouble sleeping in an April 1994 report of medical history.  The reviewing examiner noted that the Veteran's reported trouble sleeping was related to back trouble.  On Medical Board examination in April 1994, a sleep disorder was not diagnosed.  Recent medical evidence suggests that the Veteran's current sleep difficulties have been related to multiple different sources, including sleep disorder breathing and possible sleep apnea (see February 2012 VA treatment note), stress, worries, and anxiety (see January 2012 VA psychology consult), and his own statements and testimony that his low back pain impairs his ability to sleep.

In light of the reports of sleep problems in service, the medical evidence of a current sleep disorder, and the Veteran's report of a long history of sleep difficulties, the Board finds that a VA examination and medical opinion is needed to determine whether the Veteran's current sleep disorder was incurred during service or is otherwise related to service or a service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).
 
Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary releases, obtain any relevant ongoing VA or private treatment records relating to the service-connected back and bilateral knee disabilities, that are not already on file, and associate them with the paper or electronic claims file.

2.  Then, schedule the Veteran for a VA examination to determine the etiology of any current sleep disorder.  The claims file must be provided to and reviewed by the examiner.  The examination is to include a review of the Veteran's history and current complaints and any tests deemed necessary. 

(a) Based on a review of the record, the examiner 
should provide an opinion as to the etiology of any current sleep disorder - including the likelihood (very likely, as likely as not, or unlikely) that this current disability had its onset in service, or is otherwise related to his service.

(b) The examiner should also opine as to the likelihood (very likely, as likely as not, or unlikely) that a service-connected disability caused or permanently aggravated any current sleep disorder.

The examiner must discuss the medical rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

The Veteran is advised that failure to report for this VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.

3.  Schedule an appropriate VA compensation examination to reassess the severity of the Veteran's service-connected low back and bilateral knee disabilities.  This includes, but is not limited to, determining his range of motion, whether there is additional functional or other impairment on account of pain, weakness, premature or excess fatigability, and incoordination, and whether there is ankylosis, recurrent subluxation or lateral instability of a knee, etc.  All necessary tests should be conducted.

With regard to the spine, the examiner should indicate whether the degenerative disc disease of the lumbar spine that was diagnosed at the conclusion of the July 2010 VA compensation examination is associated with, part and parcel of, or caused or aggravated by the service-connected mechanical low back pain with T-12 fracture. If it is, or the effects of it determined to be indistinguishable from the service-connected disability, then additional comment is needed concerning whether the Veteran has incapacitating episodes due to this disc disease (intervertebral disc syndrome (IVDS)), meaning he has been prescribed bed rest by a physician in combination with treatment by a physician (see 38 C.F.R. § 4.71a , Diagnostic Code 5243, Note (1)).  If it is determined he has experienced incapacitating episodes, then their frequency and duration during the past 12 months also should be indicated.

The claims file must be provided to and reviewed by the examiner for the pertinent medical and other history. 

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

The Veteran is hereby advised that failure to report for this examination, without good cause, will have detrimental consequences on his claims.  See 38 C.F.R. § 3.655(b). 

4.  Then readjudicate the claims in light of all additional evidence received since the November 2011 statement of the case.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


